Citation Nr: 0412572	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  99-23 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a right knee disorder, 
claimed as secondary to a right hip disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(the RO).  

Procedural history

The veteran served on active duty from May 1970 to June 1971. 

In a May 1972 RO rating decision, service connection was 
granted for healed stress fracture, right femoral neck, with 
arthralgia (hereinafter right hip disorder). 

In October 1997, the RO received the veteran's claim of 
entitlement to service connection for a right knee disorder, 
claimed as secondary to his service-connected right hip 
disorder.  In rating decisions dated February 1998 and August 
1998, the RO denied the claim.  The veteran disagreed with 
those decisions and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in December 1999.  

Issues not on appeal

In a May 2003 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a lumbar spine 
disorder, also claimed as secondary to the veteran's service-
connected right hip disability.  To the Board's knowledge, 
the veteran has not disagreed with that decision.  
Accordingly, that issue is not within the Board's 
jurisdiction and will be addressed no further herein.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

The Board also notes that the veteran disagreed with a 
September 1997 rating decision which awarded a 20 percent 
disability rating for his service-connected right hip 
disorder.  The RO awarded an increased 30 percent rating for 
the right hip disorder in February 1998.  The issue remained 
on appeal despite the award of an increased rating.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].  It appears that the RO did not prepare 
and issue a statement of the case (SOC) as to that issue 
until May 2003.  After the SOC was issued, the veteran did 
not submit a VA Form 9 or equivalent document which served to 
perfect an appeal as to the increased rating issue.  Because 
the veteran did not timely submit a substantive appeal, the 
Board finds it has no jurisdiction over the appeal of that 
issue.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2003).

In Marsh v. West, 11 Vet. App. 468 (1998), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
the Board must assess its jurisdiction prior to addressing 
the merits of a claim.  The Court further held, however, that 
it could be prejudicial to the appellant for the Board to 
address jurisdictional questions in the first instance 
without affording an appellant the right to present argument 
and evidence on those questions.  

In this case, the veteran was notified in the May 2003 SOC of 
the time limit for perfecting an appeal.  Moreover, the issue 
has not been certified to the Board by the RO, and it is 
clear from the March 2004 VA Form 646 and the April 2004 
informal hearing presentation that the veteran's 
representative does not believe or contend that the issue of 
entitlement to an increased disability rating or a right hip 
disorder is currently on appeal.  Accordingly, the Board 
finds that no additional notice is warranted on that issue 
and the Board will not address it further in this decision.




FINDING OF FACT

Competent medical evidence does not reveal that the veteran's 
claimed right knee disorder is proximately due to or is the 
result of his service-connected right hip disorder.


CONCLUSION OF LAW

A right knee disorder was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a right knee disorder.  
He contends, in essence, that his service-connected right hip 
disability is responsible for a right knee disability.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans  Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
service connection for a right knee disorder by finding that 
the claim was not well grounded.  The VCAA eliminated the 
concept of a well grounded claim, and superseded the decision 
of the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.



The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in a May 2003 supplemental statement 
of the (SSOC) the RO denied service connection for a right 
knee disorder based on the substantive merits of the claim.  
Thus, any procedural defect contained in past RO 
adjudications which applied the now obsolete well 
groundedness standard has since been rectified.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can consider 
the substance of the veteran's appeal without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claim.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by rating 
decisions in February and August 1998, by the December 1999 
SOC, and by the May 2003 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran in 
January 2003, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  The letter described the kind of evidence the RO would 
consider in evaluating the claim, to include medical 
evidence, statements from the veteran and statements from 
persons who have knowledge of the claimed condition.  The 
letter also described what the evidence must show to 
substantiate a claim for service connection and what evidence 
the RO had already obtained.  Crucially, the veteran was 
informed by means of that letter as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter explained that VA would 
obtain VA treatment records and other government records and 
would make reasonable efforts to help him get other relevant 
evidence, such as private medical records and personal 
statements, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response as soon as possible, preferably within 
60 days, it also notified the veteran elsewhere in the letter 
that, if a response was not received within one year from the 
date of the letter, benefits may not be paid prior to the 
date the evidence is received.  

The Board also notes that the Court's decision in Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  The Board finds that any defect with 
respect to the VCAA notice requirement in this case, to the 
extent that any defect could exist given that the initial 
adjudication of the claim was pre-VCAA, was harmless error 
for the reasons specified below.  

The Court in Pelegrini did not address whether, and, if so, 
how VA can properly cure a defect in the timing of the notice 
when the initial decision occurred before the enactment of 
the VCAA.  Although not specific, the Pelegrini decision 
appears to have left open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  Here, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was not prejudicial.  

As noted above, VCAA notice could not have been given to the 
veteran prior to the initial rating decision, in 1998, since 
this predated the enactment of the VCAA.
While the VCAA notice provided to the veteran in January 2003 
was not given prior to the first AOJ adjudication of the 
claim (nor could it have been), such notice was provided by 
the AOJ prior to the transfer and certification of the case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Moreover, after the notice was provided, the case was 
readjudicated and a SSOC was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to remand the case to provide 
still more notice to the veteran would be useless.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran)]; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided].    

The Board notes that the fact that the veteran's claim was 
readjudicated by the RO in May 2003, prior to the expiration 
of the one-year period following the January 2003 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the veteran identified and submitted records 
from Dr. J.C.S. in March 1998.  In April 1998, the RO 
notified the veteran that clarification was needed from Dr. 
J.C.S.; in June 1998 the veteran submitted a supplemental 
statement from Dr. J.C.S.  The veteran also submitted several 
statements from acquaintances and from Dr. R.W. in August 
1999.  In August 2000, the veteran identified VA treatment 
records and the RO requested and obtained those records.  The 
RO also obtained the veteran's service medical records, and 
the veteran was afforded VA examinations in November 1999 and 
April 2003.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.

The Board would be remiss if it did not observe that it is 
troubled by certain evidence of record, particularly the 
April 2003 VA examination report, which indicates that the 
veteran was exaggerating his symptomatology and was 
apparently trying to manipulate the results of the 
examination.  This does not appear to be mere speculation on 
the part of the examiner, but is well documented and 
explained in the examination report, as described in more 
detail by the Board below.  However, in the context of the 
VCAA discussion, the Board finds that, despite the apparently 
distorted results of the April 2003 examination, there is 
sufficient medical evidence of record to decide the case.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He has not requested hearing, either 
before the Board or before the RO.  The veteran's  
representative has submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry. Accordingly, the Board will proceed to a decision on 
the merits.   



Pertinent Law and Regulations 

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2003); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

With respect to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service- connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

Analysis

As an initial matter, the Board observes in passing that the 
veteran does not contend, nor does the record on appeal 
demonstrate, that his claimed right knee disorder had its 
onset during his period of military service.  The first 
identification of such a disorder of record occurred around 
the time of the veteran's claim in October 1997, more than 25 
years after the veteran left military service.  

Dr. J.C.S. stated in a December 1997 evaluation that, "[I]n 
going back through his medi[c]al records, in 1975 he did have 
an osteochondritis dissecans documented surgically as well as 
a torn meniscus in the left knee," such documentation is not 
in fact found in the record.  In any event, by Dr. J.C.S.'s 
own account, the left knee was involved, not the right.  
Moreover, 1975 is several years after separation from 
service.  In addition, the RO requested that Dr. J.C.S. 
provide documentation to support her opinion in April 1998, 
and her May 1998 response pointed entirely to the service 
connected right hip as the cause of right knee disorder.  

Accordingly, the Board's discussion will focus on the 
veteran's claim of entitlement to service connection on a 
secondary basis.  In essence, the veteran believes and has 
consistently contended that his right knee disorder was 
caused or aggravated by changes in his gait which resulted 
from limited motion in his service connected right hip.  

In order to prevail on the issue of entitlement to secondary 
service connection, the following analysis applies. There 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin, 
11 Vet. App. at 512.

The veteran has been service-connected for residuals of a 
fractured right femoral neck with traumatic arthritis.  
Accordingly, the second Wallin element has been met.  

As explained in the paragraphs immediately following, there 
is some conflict in the evidence with respect to the 
existence of a current right knee disability.  

In December 1997, the veteran was diagnosed with 
osteochondritis dissecans in the right knee, with probable 
degenerative changes.  A June 2000 MRI also showed mild 
osteochondritis desiccans of the medial femoral condyle.  A 
June 2000 evaluation by Dr. J.C.S. concluded that the veteran 
had mild degenerative arthritis in the knees.  An April 2003 
VA examiner noted radiographs which demonstrate an 
osteochondral flap consistent with osteochondritis dissecans.

However, there is other evidence which appears to indicate 
that no right knee disability exists.  X-rays in December 
1998 and July 1999 were also normal.  The conclusion of a 
November 1999 VA examiner was also a normal right knee with 
no diagnosable condition, based on findings of full range of 
motion, no instability, no locking, effusions or edema.   The 
April 2003 VA examiner concluded that clinical examination 
was totally normal.    

While there is clearly some conflict with respect to whether 
the veteran suffers any actual impairment of the right knee, 
the Board believes that the evidence, specifically the MRI 
and radiographic evidence, convincingly demonstrates that the 
veteran currently has a diagnosed right knee disability.  
Accordingly, the first element of the Wallin analysis has 
been satisfied.  

The question which is left to be answered by the Board is 
whether the veteran's right knee disability is proximately 
due to, or the result of, his service-connected right hip 
disability.  In that connection, there are medical nexus 
opinions of record which nominally support the veteran's 
claim.  The December 1997 examination report of Dr. J.C.S. 
found that "[I]t is possible that the injury and 
degenerative changes in the right hip have aggravated [the 
veteran's] right knee condition."  A September 1998 
consultation of Dr. R.W. contained his statement that he 
"agree[ed] with Dr. S. that [the veteran's] right hip 
arthritis could likely aggravate an adjacent joint such as 
the right knee."  And that "it is likely that his hip 
contributed significantly or if not caused his current pain 
in his right knee."

On the other hand, a November 1999 VA examination includes 
the examiner's conclusion that he could not identify any 
right knee condition that could be caused by or aggravated by 
the right hip disability.  More recently, in April 2003, a VA 
examiner concluded that his examination of the veteran gave 
him no indication that an aberrancy in gait due to the right 
hip could have, would have or did cause problems in the right 
knee.  The April 2003 examiner stated that it was not likely 
that the right knee condition was caused by the right hip, 
and that it was his opinion, "to a high degree of medical 
certainty that the right knee condition was neither caused, 
accelerated, nor aggravated by the right hip."  

When confronted by conflicting medical evidence, such as is 
presented in this case, the Board is obligated under 38 
U.S.C.A. § 7104(d) to analyze the credibility and probative 
value of all evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); 
Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994).  However, the Court has held that the 
Board may not reject medical opinions based on its own 
medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator. 

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

Dr. J.C.S. and Dr. R.W. evidently based their opinions that 
the right knee disorder was caused by the service-connected  
right hip disorder on the underlying premise that the right 
hip disorder had so distorted the veteran's gait and range of 
hip motion that additional stress had been placed on the 
right knee.  

However, according to the April 2003 VA examiner, much of the 
symptomatology which supports the opinions of Dr. J.C.S. and 
Dr. R.W. was exaggerated or completely fabricated.  The VA 
examiner stated that, prior to the examination, he observed 
the veteran walk from the parking lot into the building.  The 
veteran walked without a limp, with a normal gait and in 
comfort.  As he walked into the parking lot, the veteran 
moved quickly and freely when passing in front of a car.  The 
examiner then noted that, when the veteran's name was called 
for the appointment, he suddenly developed a profound and 
bizarre right antalgic gait or limp.  When confronted with 
the examiner's observations, the veteran stated that the pain 
had come on suddenly.  The examiner also noted that, when 
leaving the clinic, the veteran resumed walking normally, 
without a limp.  

Upon examination of the veteran, the April 2003 VA examiner 
noted no aberrant or abnormal weight bearing on the knees.  
There was no instability of the anterior cruciate ligament, 
posterior cruciate ligament, medial collateral ligament, 
lateral collateral ligament, medial meniscus or lateral 
meniscus.  However, despite essentially normal clinical 
findings, the examiner stated that the examination was 
"clouded by superficial tenderness simulation with axial 
loading and rotation, over-reaction, disesthesia, and 
distraction."  

The examiner explained that there was superficial tenderness 
in a non-anatomic distribution with touching of the right hip 
and buttock; and when he placed pressure on the veteran's 
occiput and the top of his head, the veteran complained of 
pain in the hip, which is inconsistent with physiologic 
findings.  The examiner explained that these are sham 
maneuvers with axial loading and rotation.  He further noted 
that, when distracted, the veteran showed less pain than when 
he was not diverted.  There were also inconsistencies with 
repeated testing.  For example, the hip was flexed to 90 
degrees on one repetition and the veteran looked comfortable 
and had no problems.  When the examiner asked whether it 
hurt, all of the sudden, the veteran straightened out his leg 
and kicked straight forward.  The examiner found his response 
to be inconsistent with observations and noted that he could 
discern no spasm in the veteran's hip during the kicking 
response.  He concluded that there was profound overreaction 
of disproportionate psychomotor response on examination of 
the right hip.  

The examiner described similar inconsistencies on examination 
of the veteran's right knee and found that they were too 
dramatic for him to try to render a diagnosis concerning the 
knee, and concluded that, even if one were made solely on the 
radiographic findings, he could not state to any degree of 
medical certainty that any problem of the right knee was 
related to the right hip.  

The April 2003 examiner based his opinion on close and canny 
observation of the veteran, a review of the records and on 
physical examination of the veteran. The opinion was based in 
part on the inconsistency of laboratory findings, exaggerated 
behavior, and the fact that observation of the veteran 
walking when he was unaware of being observed showed a 
completely normal gait.  The only time the veteran limped was 
when he was called to come back to the examining room.  The 
veteran stated during the examination that he was 
experiencing pain at a level of 10 out of 10.  The examiner 
stated that he had a hard time believing this due to his 
observations of the veteran's gait. 

The Board also finds significant the observations of the 
November 1999 VA examiner.  Although he specifically stated 
that he was not accusing the veteran of malingering (which in 
itself is a remarkable statement), he did note several 
discrepancies and inconsistencies in the veteran's 
performance on clinical testing of his right hip and knee.  
The examiner noted that on some occasions the veteran's hip 
could be flexed to 60 degrees or less and on others it could 
be flexed to past 95 degrees.  He stated that he could not 
accurately define or explain this discrepancy.  He further 
noted that on testing of the right knee, the veteran pointed 
to areas of discomfort immediately below the tibial plateau; 
but when the examiner placed pressure on this area while the 
veteran was distracted, he did not demonstrate any guarding, 
apprehension or verbalization of discomfort.  

The Board finds that the observations of the April 2003 and 
November 1999 examiners are significant in that they undercut 
the basis for the medical opinions which support a medical 
nexus, namely that limitation of motion of the hip and 
altered gait caused or aggravated the knee condition.  

Dr. J.C.S. in May 1998 stated that the reason for her feeling 
that the degenerative arthritis in the veteran's right hip 
may have aggravated his knee is that the veteran lacked 
abduction, which meant that the leg below the hip was under 
additional stress and this may have aggravated the knee on a 
chronic and ongoing basis.  

The Board notes, however, that this May 1998 statement in 
fact contradicted Dr. J.C.S.'s earlier findings in a May 1997 
examination of the veteran's hip.  At that time, she found 
that the veteran was able to abduct his right hip to 10 
degrees and that he walked with a relatively normal gait most 
of the time.  Moreover, a January 1998 VA examination of the 
hip found abduction to 20 degrees on the right.  A September 
1999 evaluation showed abduction to 15 degrees with pain 
reported by the veteran.  The November 1999 VA examiner noted 
abduction measured between 36 degrees and 45 degrees during 
different repetitions.  He reported that the veteran had a 
normal gait, and that the veteran admitted that he never had 
much of a limp.  These findings, although inconsistent, do 
not show that abduction is impossible and thus directly 
contradict Dr. J.C.S.'s reasoning that the right knee 
disorder resulted from the fact that he "can't abduct his 
hip."  

Moreover, at its heart, Dr. J.C.S.'s opinion is speculative.  
Her statement that it is "possible" that the injury and 
degenerative changes in the right hip have aggravated his 
right knee condition also implies that it is possible that 
such aggravation did not occur, and the opinion ultimately 
provides no guidance as to which possibility is more likely 
or whether they are in fact equally as likely.  The Court has 
held that on numerous occasions that medical opinions which 
are speculative, general or inconclusive in nature cannot 
support a claim.  See Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  For this reason, also, the Board 
accords the may 1998 opinion of Dr. J.C.S. little weight of 
probative value.  

The Board further notes that, in a June 2000 evaluation, Dr. 
J.C.S. stated that the veteran was "convinced in his mind 
that the knee is [...] related to his previous service 
connected hip problem."  However, at that time she did not 
express her own opinion on the matter, although she did 
express an opinion as to the etiology of a claimed back 
disorder.  The Board finds this to be significant, in that 
she specifically pointed to the possible connection between 
the right hip and right knee disorders as the veteran's 
opinion, but she did not expressly adopt it herself.  It 
appears that Dr. J.C.S. may have rethought her previous 
position in favor of the veteran.      

Dr. R.W.'s opinion that "I think it is likely that his hip 
contributed significantly or if not caused his current pain 
in his right knee" is unsupported by any reasoning.  
To the extent that Dr. R.W. may have believed that the 
veteran had limited hip movement and an altered gait which 
placed stress on the tight knee, as explained by the Board 
above, a preponderance of the medical evidence indicates that 
the veteran's service-connected right hip pathology is 
nonexistent or mild at worst.

In sum, the Board places great weight on the April 2003 VA 
examination report, as well the November 1999 examination 
report and other medical reports, all of which do not 
indicate that significant right hip symptomatology, such as 
limited motion to altered gait, exist.  The Board finds such 
evidence to be more persuasive than any of the evidence 
purporting to establish a relationship between the right hip 
disorder and the right knee disorder.  The April 2003 opinion 
is very well supported and well reasoned, whereas the 
opinions of Drs. J.C.S. and R.W. are minimally explained.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[whether the physician provides the basis for his/her opinion 
goes to the weight or credibility of the evidence].  

The April 2003 opinion was made after a review of the entire 
medical and military record.  The opinions of Drs. J.C.S. and 
R.W. were not.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) [an opinion that is based on review of the entire 
record is more probative than an opinion based on the 
veteran's reported history].  Although Dr. J.C.S. implied 
that she had reviewed a 1975 medical record, as noted above 
there is no evidence that the record actually exists and in 
any event refers to the left lower extremity, not the right.  

The Board has considered the statements submitted by the 
veteran's friend, brother and nephew.  These statements 
generally attest to their observations of the veteran's 
increase in difficulty with his right knee over the past five 
years.  However, the existence of a right knee disability is 
not at issue here.  The question that remains to be answered 
is whether this disability is proximately due to or the 
result of his right hip disability.  Such a question requires 
medical expertise to answer.  To the Board's knowledge, the 
veteran's brother, nephew and friend are not medical 
professionals.  As such, the Board affords their opinions 
with respect to the question of medical nexus no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) [laypersons are capable of testifying as to 
symptoms, but not as to the proper diagnosis or date of onset 
or cause of a disability].

The Board has of course considered the veteran's own 
statements.  The veteran submitted numerous written 
statements in association with his claim as well as calendar 
pages showing the frequency of symptoms associated with his 
right hip and knee.  However, the veteran's testimony, like 
the other lay testimony, is not competent as to the issue of 
medical nexus.  See also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions]. These statements 
offered in support of the veteran's claim are not competent 
medical evidence and are discounted. 

A claimant may describe his or her own symptomatology without 
running afoul of Espiritu.  However, in evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); see also Baldwin v. West, 13 Vet. App. 1 
(1999).

It is clear from the April 2003 examination report, as well 
as other objective medical evidence of record, that the 
veteran has exaggerated his symptoms.  In light of the April 
2003 examiner's conclusion that the veteran was exaggerating 
his symptoms in an attempt to manipulate the outcome of the 
examination, the Board attaches little credibility to the 
veteran's statements concerning the severity of his service-
connected hip disability.  To the extent that the veteran's 
contentions are in conflict with the medical findings of 
record, the Board finds such medical evidence more 
persuasive.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony].

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
With respect to this matter, it appears that the veteran has 
not done so.  The 2003 examination report, and to a lesser 
extent the 1999 examination report, portray the veteran as a 
person who grossly exaggerated his disability in order to 
gain monetary benefits from the government.  The Board finds 
the veteran's statements, as well as his display of purported 
pain, limitation of motion and other alleged symptoms during 
the April 2003 physical examination to be incredible. 

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence of 
record is against a grant of service connection for a right 
knee disorder as secondary to the veteran's service-connected 
right hip disorder.  The appeal is accordingly denied.


ORDER

Service connection for a right knee disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



